                                OR\GlNAL
Case 1:16-cv-00451-LEK-RLP Document 236 Filed 12/20/18 Page 1 of 6
                                   5153
                                                                         PageID #:




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

ANDREW GRANT ; SANDRA DENISE             CIVIL 16 - 00451 LEK- RLP
KELLY ; and ROBIN REISINGER,

             Plaintiffs ,

      vs .

MARRIOTT OWNERSHIP RESORTS ,                                  FILED IN THE
INC. ; and DOE DEFENDANTS 1 -                        UNITED STATE~ DISTRICT COURT
                                                          DISTRICT OF HAWAII
100 ,

             Defendants .
                                                      at_
                                                            /~~~c~a~d~Ol~i~
                                                             SUE BEITIA, CLERK


                        SPECIAL JURY VERDICT FORM
                      AS TO PLAINTIFF ANDREW GRANT

       You mu s t answer all of the questions , unless otherwise
di r ected in the i nstructions . You should read the entire Special
Jury Verdict Form before proceeding to answer .

     Answer the questions in numerical order .   Follow all
directions carefully . Each answer requires the unanimous
agreement of all members of the jury .   If you do no t understand
any question or wish to communicate with t h e court , you must do
so only in writing through the bailiff .

1.    Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that his race was a motivating factor in the
      decision to terminate his employment?

             Yes                   No    I
      If you answered " Yes" to Question No . 1 , then proceed to
answer Question No. 2.    If you answered "No" to Question No. 1 ,
then proceed to answer Question No. 4 and do not answer Question
Nos . 2 and 3 .
Case 1:16-cv-00451-LEK-RLP Document 236 Filed 12/20/18 Page 2 of 6   PageID #:
                                   5154



2.    Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that his termination from employment caused him
      damages?

            Yes                      No

     If you answered "Yes" to Question No. 2, then proceed to
answer Question No. 3. If you answered "No" to Question No. 2,
then proceed to answer Question No. 4 and do not answer Question
No. 3.

3.    Please state the amount of damages caused by Defendant
      Marriott Ownership Resorts, Inc.'s termination of Plaintiff
      Andrew Grant:

      General Damages                $

4.    Has Plaintiff Andrew Grant shown by a _preponderance of the
      evidence that he was subjected to slurs, insults, jokes or
      other verbal comments or physical contact or intimidation of
      a racial nature?

            Yes                 No       /
     If you answered "Yes" to Question No. 4, then proceed to
answer Question No. 5. If you answered "No" to Question No. 4,
then proceed to the instructions at the end and do not answer any
remaining questions.

5.    Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that the conduct of a racial nature was unwelcome?

            Yes            No


     If you answered "Yes" to Question No. 5, then proceed to
answer Question No. 6. If you answered "No" to Question No. 5,
then proceed to the instructions at the end and do not answer any
remaining questions.




                                          2
Case 1:16-cv-00451-LEK-RLP Document 236 Filed 12/20/18 Page 3 of 6   PageID #:
                                   5155



6.    Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that the conduct of a racial nature was
      sufficiently severe or pervasive to alter his employment?

            Yes              No

     If you answered "Yes" to Question No. 6, then proceed to
answer Question No. 7. If you answered "No" to Question No. 6,
then proceed to the instructions at the end and do not answer any
remaining questions.


7.    Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that a reasonable person in his circumstances would
      consider the working environment at Marriot Ownership
      Resorts, Inc. to be a racially hostile work environment?

            Yes              No

     If you answered "Yes" to Question No. 7, then proceed to
answer Question No. 8. If you answered "No" to Question No. 7,
then proceed to the instructions at the end and do not answer any
remaining questions.



8.    Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that the racially hostile work environment was as a
      result of co-workers who were not supervisors?

            Yes              No

     If you answered "Yes" to Question No. 8, then proceed to
answer Question No. 9. If you answered "No" to Question No. 8,
then proceed to answer Question No. 10 and do not answer Question
No. 9.

9.    Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that Defendant Marriott Ownership Resorts, Inc.
      knew·or should have known of racially hostile behavior by a
      co-worker or co-workers who were not supervisors and failed
      to take prompt, effective remedial action reasonably
      calculated to end this behavior?

           Yes              No

                                     3
Case 1:16-cv-00451-LEK-RLP Document 236 Filed 12/20/18 Page 4 of 6   PageID #:
                                   5156




      Please proceed to answer Question No. 10.

10.   Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that the racially hostile work environment was a
      result of a supervisor?

            Yes              No


     If you answered "Yes" to Question No. 10, then proceed to
answer Question No. 11. If you answered "No" to Question No. 10
and "Yes" to Question No. 9, then proceed to answer Question No.
13. If you answered "No" to Question Nos. 9 and 10, then proceed
to the instructions at the end and do not answer any remaining
questions.


11.   Has Plaintiff Andrew Grant shown by a preponderance of the
      evidence that he suffered a tangible employment action as a
      result of the racially hostile work environment?

            Yes              No


     If you answered "Yes" to Question No. 11, then proceed to
answer Question No. 12. If you answered "No" to Question No. 11,
then proceed to the instructions at the end and do not answer any
remaining questions.

12.   Has Defendant Marriott Ownership Resorts, Inc. shown by a
      preponderance of the evidence that it exercised reasonable
      care to prevent and promptly correct the racially hostile
      work environment, and shown by a preponderance of the
      evidence that Plaintiff Andrew Grant unreasonably failed to
      take advantage of any preventative or corrective
      opportunities provided by his employer or that he
      unreasonably failed to avoid harm?

           Yes               No


     If you answered "No" to Question No. 12, then proceed to
answer Question No. 13.

     If you answered "Yes" to Question No. 12, then proceed to
the instructions at the end and do not answer any remaining
questions.

                                     4
Case 1:16-cv-00451-LEK-RLP Document 236 Filed 12/20/18 Page 5 of 6     PageID #:
                                   5157



13.   Please state the amount of Plaintiff Andrew Grant's· damages
      which were caused by the racially hostile work environment?

      General Damages              $

     Please stop, sign and date this form, and contact the
Bailiff.

            DATED at Honolulu, Hawai'i,      \)<2-ctz.M~ 1-C>,2.;D\~


                                   Signed: /S/ Foreperson




                                       5
Case 1:16-cv-00451-LEK-RLP Document 236 Filed 12/20/18 Page 6 of 6   PageID #:
                                   5158




            DATED at Honolulu, Hawai' i,      ~\oe£:1...D, Zb\f?



                                   Signed:    ~ (1A ).O,w{
                                             Foreperson




                                     6
